          Case 5:17-cv-00950-G Document 90 Filed 08/12/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

MARCUS THURMAN,                               )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )         Case No. CIV-17-950-G
                                              )
COUNTY COMMISSIONERS OF                       )
OKLAHOMA COUNTY et al.,                       )
                                              )
       Defendants.                            )

                                         ORDER

       This matter comes before the Court for review of the Report and Recommendation

(Doc. No. 75) issued by United States Magistrate Judge Shon T. Erwin pursuant to 28

U.S.C. § 636(b)(1)(B) and (C). Judge Erwin recommends that the unidentified defendant

named in the Complaint as “Unknown Oklahoma University Medical Center Radiologist”

be dismissed with prejudice based upon the expiration of the statute of limitations.

       Plaintiff has not filed a written objection to the Report and Recommendation within

the allotted time period. Judge Erwin specifically informed Plaintiff of his right to object

and the consequences of failing to do so. See R. & R. at 4-5. Upon review, the Court

concludes that Plaintiff has waived further review of all issues addressed in the Report and

Recommendation. See Moore v. United States, 950 F.2d 656, 659 (10th Cir. 1991).

       Plaintiff has, however, filed a motion requesting additional time to serve the

unidentified radiologist (Doc. No. 77) and a motion seeking clarification regarding the

status of that motion for extension of time (Doc. No. 79). Having reviewed the motions,
           Case 5:17-cv-00950-G Document 90 Filed 08/12/20 Page 2 of 2




the Court determines that nothing in Plaintiff’s requests alters Judge Erwin’s finding that

the statute of limitations has run as to the unidentified radiologist.

       IT IS THEREFORE ORDERED that the Report and Recommendation (Doc. No.

75) is ADOPTED, and Defendant Unknown Oklahoma University Medical Center

Radiologist is DISMISSED with prejudice. Plaintiff’s Motion for Extension of Time (Doc.

No. 77) and Motion for Clarification (Doc. No. 79) are DENIED as moot.

       IT IS SO ORDERED this 12th day of August, 2020.




                                               2
